Citation Nr: 0837659	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-09 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from April 1974 to April 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran indicated on his March 2007 VA Form 9 that he 
wished to testify at a Board hearing and in May 2007 
correspondence the veteran clarified that he would like a 
Travel Board hearing.  However, in subsequent correspondence 
the veteran cancelled his request for a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Total disability ratings for pension may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of nonservice-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

The veteran has been afforded two VA examinations to assess 
the severity of his nonservice-connected back disorder; in 
October 2005 and in February 2007.  During the October 2005 
VA examination the veteran reported that he had last worked 
as a truck driver two years earlier.  In a November 2005 
rating decision the RO denied entitlement to nonservice 
connected disability pension and determined that the 
veteran's nonservice connected back disorder was 20 percent 
disabling.  However, the most recent rating decision in the 
file, dated in November 2007, shows the veteran's nonservice 
connected back disorder to be noncompensable.  This rating 
decision also shows the veteran's other nonservice connected 
disorders including bilateral hearing loss, tinnitus, and 
post-traumatic stress disorder (PTSD) to be noncompensable.  
It is unclear if and why the RO decreased the veteran's 
noncompensable rating for the back from 20 percent to 
noncompensable.  Furthermore, it is unclear how the RO 
assigned noncompensable evaluations for the veteran's 
nonservice connected bilateral hearing loss, tinnitus, and 
PTSD as the veteran has not been afforded VA audiological or 
psychiatric examinations.  Moreover, a review of the claims 
folder shows that the veteran is receiving treatment for 
various other disorders, including hypertension and 
peripheral neuropathy.    

A remand is required to determine the current state of the 
veteran's health, to include the current severity of all the 
veteran's nonservice connected disorders.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a general VA 
examination, including psychiatric and 
audiological examinations, to determine 
the current severity of all his 
nonservice-connected disorders; 
specifically including all disorders such 
as hypertension and peripheral neuropathy 
for which the veteran is receiving 
treatment.  The claims folder must be 
made available to the examiner for review 
before the examination and the examiner 
must indicate in the examination report 
that the veteran's claims folder was 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should comment on whether the 
veteran is unable to work due to his 
nonservice connected disorders and 
indicate which nonservice connected 
disorders affect his ability to maintain 
employment.

2.  After completing any additional 
necessary development, readjudicate the 
appeal, assigning disability ratings 
based upon the most appropriate 
diagnostic codes for all disabilities.  
If pension is denied, furnish the veteran 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow an appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




